internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-116428-03 date date legend fund state country x y dear this responds to your request for a ruling dated date submitted on behalf of fund fund requests a ruling that it will not recognize gain_or_loss under sec_852 of the internal_revenue_code_of_1986 upon the distribution of stock or other_securities in redemption of shares of fund upon the request of a shareholder pursuant to a tender offer facts fund is a closed-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act its shares are registered under the securities act of and the securities exchange act of and are listed and traded on a major exchange fund is organized as a corporation under the laws of state fund has qualified and elected to be treated since its inception as a regulated_investment_company ric under subchapter_m part i of the code fund invests primarily in equity securities of corporations of country listed on the stock exchange of country fund’s shares have historically traded at a substantial discount to the net asset value of fund’s portfolio in order to combat the substantial plr-116428-03 market_discount at which its shares trade fund is now proposing to conduct a tender offer pursuant to the terms of the tender offer shareholders will have the right to demand to redeem up to x of fund’s issued and outstanding share capital at a purchase_price paid in_kind of not greater than y of net asset value if the tender offer is oversubscribed fund will be required to prorate the number of shares repurchased from participating shareholders shareholders redeeming shares pursuant to the tender offer will receive in_kind pro_rata distributions of portfolio securities determined as described below equal to no less than y of the aggregate net asset value of the shares being redeemed fund represents that it will distribute to a shareholder exercising a redemption right a pro_rata share of each of the securities held by fund except for a securities that are subject_to restrictions on resale or transfer such as private_placement securities which if distributed would be required to be registered under the securities act of as amended b securities issued by entities in countries which restrict or prohibit the holding of securities by non-nationals other than through qualified_investment vehicles c certain portfolio assets such as forward currency exchange contracts futures and options contracts and repurchase agreements that include the assumption of contractual obligations require special trading facilities or can only be traded with the counterparty to the transaction in order to effect a change in beneficial_ownership d portfolio assets consisting of cash or cash_equivalent investments e fractional shares and odd lots of securities eliminated by rounding off up or down f cash distributions for fractional shares and odd lots and g payment of a higher pro_rata percentage of equity securities to represent fractional shares and or odd lots of securities fund represents that the securities distributed will have an aggregate tax basis that as a percentage of the fund’s aggregate tax basis in all its assets prior to the redemption is no more than percentage_point lower than the percentage of the assets that are being distributed by the fund for example if a total of of fund securities are distributed in redemption the fund’s aggregate tax basis in all assets distributed in redemption will equal not less than of the fund’s aggregate tax basis in all its assets prior to the redemption law and analysis sec_311 of the code provides in general that if a corporation distributes appreciated_property to a shareholder it recognizes gain as if the property were sold to the distributee at its fair_market_value sec_852 provides however that sec_311 shall not apply to any distribution by a ric to which subchapter_m part i applies if the distribution is in redemption of its stock upon the demand of its shareholder sec_317 defines a redemption as the acquisition of a corporation’s stock plr-116428-03 by the corporation from a shareholder in exchange for property sec_317 defines property as money securities and any other_property except stock in the corporation making the distribution or rights to acquire such stock sec_852 does not define the term redemption upon demand of a shareholder elsewhere in the tax law the term has been read to apply to redemptions of stock in an open-end regulated_investment_company cf sec_162 h_r conf_rep no 99th cong 2d sess pincite under applicable securities law an open-end management company is a management company which is offering_for_sale or has outstanding any redeemable security of which it is the issuer u s c sec_80a-5 a a redeemable security is defined as any security other than short-term paper under the terms of which the holder upon its presentation to the issuer or to a person designated by the issuer is entitled whether absolutely or only out of surplus to receive approximately his proportionate share of the issuer’s current net assets or the cash_equivalent thereof u s c sec_80a-2 fund is not an open-end fund and does not issue redeemable securities within the meaning of the act pursuant to the terms of the proposed tender offer however fund will be authorized to redeem a limited amount of its shares were it required to sell assets to meet these redemption requests fund like a similarly situated open-end fund would be exposed to the market risk of disadvantageous sale prices and to the risk of potential depletion of its holdings the policy concerns underlying sec_852 that are applicable to an open-end fund are therefore also applicable to fund fund has represented that it will distribute a pro_rata share of each of its securities to a redeeming shareholder subject_to exceptions described above and that the securities distributed will have an aggregate tax basis that as a percentage of the fund’s aggregate tax basis in all its assets prior to the redemption is no more than percentage_point lower than the percentage of the assets that are being distributed by the fund the transaction therefore will neither defer the recognition of gain to fund’s nonredeeming shareholders nor permit the disproportionate deferral of tax at fund’s level accordingly we rule that fund will recognize neither gain nor loss under sec_852 of the code upon the distribution of stock or other_securities in redemption of its shares upon the request of a shareholder pursuant to the proposed tender offer no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described in this letter except as expressly provided in particular no opinion is expressed with respect to the tax treatment of any foreign_currency_gain_or_loss that may arise from this transaction this ruling is directed only to the taxpayer who requested it sec_6110 plr-116428-03 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it distributes stock or other_securities in redemption of its shares upon the request of a shareholder as described in this letter sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products enclosure copy cc
